ON REHEARING.
Per Curiam.
Counsel for appellant in the petition for rehearing urge the court to pass upon the question as to whether the instructions given in the case were erroneous. In the opinion heretofore delivered in the case, we said after much reflection, that we could not consider or pass upon this question for the reason that they were not 'so presented by the record as to enable us to do so. Counsel now urge us to do so as a matter of convenience or expediency to avoid the expenses of another trial of the case. They refer us to no authority conferring jurisdiction upon this court to do so in the condition of this record as shown in the opinion of this court delivered in *369the case. Our own reports are full of decisions to the effect that we have no jurisdiction to do so. We can not ignore the uniform course of decisions of this court in order to relieve the litigants of the costs, inconvenience and hardship of another trial of the cause.
The petition for rehearing is denied.

Rehearing denied.